DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 9/13/2021 has been entered. The claims 1-3, 5, 7, 10-13, 15-18 and 20 have been amended. The claims 1-20 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but are moot in view of the new ground(s) of rejection based on the newly cited Schrupp reference. 
Applicant's arguments filed 9/13/2021 against Blyumen have been fully considered but they are not persuasive. 
However, Blyumen teaches the claim limitation of: 
analyzing, by the computer, characteristics of visualizations within the business analytic application, wherein the visualizations represent data corresponding to the columns of the dataset used by the business analytic application, and wherein the characteristics comprise one or more of: layout, style, position, interactivity, and grouping. 
setting or defining attributes of this or other views. Blyumen’s attributes of the interactive visualizations refer to the visualization type, graph position and the visualization layout (e.g., the state of the visualization 610 (pie-chart) is different from the state of the visualization 620 (bar chart) in FIGS. 6A-6B and the chart layout of the pie chart in the visualization 1005 of FIG. 10A is different from the chart layout of the pie chart in the visualization 1005 of FIG. 10B. The attributes of the visualizations are analyzed to determine the next visualization for navigation). 
Blyumen teaches at Paragraph 0006 determining a state of the selected interactive visualization and at Paragraph 0091 detecting based on said monitoring the interaction of the user with the selected interactive visualization (analyzing the interactivity of the visualizations)…the detected interaction can comprise a query, a navigation action from the user to navigate between views of the visualization. The action of the user and a current state of the selected interactive visualization can be captured and recorded as an inquiry history…..capturing the current state of the selected interactive visualization can comprise capturing one or more of a current view….one or more attributes (characteristics such as a graph type or a graph layout or a graph position) of the interactive visualization and/or current view. 
Blyumen teaches at Paragraph 0092 that each vertices of the graph can represent a state of the interactive visualizations saved in the inquiry histories and edges of the graph represent navigation between the states of the interactive visualizations saved in the inquiry histories. A state of the current selected interactive visualization can be determined 910. The state can include the current view and other attributes of the visualization. Blyumen teaches at Paragraph 0093 that when the view 1015 of the interactive visualization changes, the related content or based on the state of interactive visualization.
Blyumen teaches at Paragraph 0089 that analyzing multiple inquiry paths (analyzing interactivity because the paths represent the interactivity) and these similar or common paths can be used as a basis of recommending a next action to a user at a particular point along the path. Blyumen also teaches analyzing the visualization type and the visualization layout as shown in detail in FIGS. 10A-10B as the next view is chosen from the views in the Related Content sidebar 1010 which change as a function of the state of the view 1015 (the layout and visualization type in the current view 1005 are analyzed to provide a recommended view chosen from the views in the sidebar 1010). Blyumen teaches at Paragraph 0089 that the user has a choice of visualization type (style), e.g., bar chart, scatter plot etc. and of visualization layout and the users trace a path through this space they explore new results. 
Blyumen teaches at FIGS. 6A-6B, FIGS. 10A-10B and Paragraph 0089 analyzing the visual depiction of data and the interactivity of the visualizations to provide the ordered groups of visualizations with the connections 665-670-675-680-685-690-695 corresponding to the business analytic application based on a result of analyzing the columns (such as region, product, and time) of the dataset and the chart types (bar chart, scatter plot) of the visualizations where the vertices of the graph-based structure 600 can represent the visualization views and the edges can represent relationships between the visualization views, wherein the characteristics of visualizations comprise one or more of: layout, style, position, interactivity, grouping.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schrupp et al. US-PGPUB No. 2021/0224328 (hereinafter Schrupp) in view of Blyumen US-PGPUB No. 2015/0309714 (hereinafter Blyumen). 
Re Claim 1: 
Schrupp teaches a computer-implemented method for automatically generating an onboarding tour for a business analytic application corresponding to an entity (Schrupp at Paragraph 0032 and Paragraph 0073 generating an onboarding tour for a business analytic application corresponding to a retail organization), the computer-implemented method comprising: 
receiving, by a computer, an input to generate an onboarding tour for the business analytic application corresponding to the entity (
Applicant’s specification discloses at FIG. 6 the business analytic application 600 and at FIG. 2 the business analytic application 220 including visualizations 222. 
Schrupp teaches at FIG. 1 the data visualization application 112 (the business analytic application) and at FIGS. 6-20 a data visualization tool in conjunction with business analytics via the business analytics dashboards, i.e., the user interface dashboards 600/800/1000-2000 of a data visualization tool. 
Schrupp teaches at Paragraph 0069-0074 that various additional user interfaces are useable by various users to define, navigate, and view drill-through visualizations using the data visualization tool…a drill-through operation refers to a circumstance in which a user selects a particular data visualization or dataset….upon selection of the drill-through tool 1502, a user interface 1500 is shown in which a user may be allowed to define a drill path for a particular card…an editing user may elect to change filters that are used in each of the cards associated with the drill path); 
retrieving, by the computer responsive to receiving the input to generate the onboarding tour for the business analytic application corresponding to the entity, the business analytic application corresponding to the entity and a dataset used by the business analytic application (Applicant’s specification discloses at FIG. 6 the business analytic application 600 and at FIG. 2 the business analytic application 220 including visualizations 222. 
Schrupp teaches at FIG. 1 the data visualization application 112 (the business analytic application) and at FIGS. 6-20 a data visualization tool in conjunction with business analytics via the business analytics dashboards, i.e., the user interface dashboards 600/800/1000-2000 of a data visualization tool. 
Schrupp teaches at Paragraph 0069 that the user interface 1400 depicts a dashboard having a plurality of data columns and Schrupp teaches at Paragraph 0071-0074 that various additional user interfaces are useable by various users to define, navigate, and view drill-through visualizations using the data visualization tool…a drill-through operation refers to a circumstance in which a user selects a particular data visualization or dataset….upon selection of the drill-through tool 1502, a user interface 1500 is shown in which a user may be allowed to define a drill path for a particular card…an editing user may elect to change filters that are used in each of the cards associated with the drill path);
analyzing, by the computer responsive to retrieving the business analytic application corresponding to the entity, columns of the dataset used by the business analytic application, wherein the dataset represents a collection of data corresponding to a particular domain associated with the entity (Applicant’s specification discloses at FIG. 6 the business analytic application 600 and at FIG. 2 the business analytic application 220 including visualizations 222. 
Schrupp teaches at FIG. 1 the data visualization application 112 (the business analytic application) and at FIGS. 6-20 a data visualization tool in conjunction with business analytics via the business analytics dashboards, i.e., the user interface dashboards 600/800/1000-2000 of a data visualization tool. 
Schrupp teaches at Paragraph 0008 a processor operatively connected to a memory storing instructions comprising a data visualization application causing the system to generate a user interface including a canvas and a card builder toolset…and generate a rendering of a card within the canvas and at Paragraph 0055-0056 another user may search for such a tag…to obtain access to such tagged cards or dashboards automatically…The method 500 may be performed using a data visualization tool for distribution of dashboards to various users 14a-b. Schrupp teaches at FIG. 1 that the data visualization tool 112 and/or the card/dashboard builder 114 is retrieved by the processor 102 and/or the user device 14a-14b. 
Schrupp teaches at Paragraph 0036-0037 that the dashboard builder 114 provides a guided card building process in which a graphical user interface presents an untrained user a canvas and a guided set of options…defining a card dataset…defining a chart type for inclusion in the card…sorting/filtering criteria as well as a definition of additional card details and data access rights. The card may be built directly on a canvas to form a dashboard. 
Schrupp teaches at Paragraph 0081 that the memory 2120 includes data visualization instructions 2122 for implementing one or more aspects of the data visualization tool and at Paragraph 0083 that the one or more processing units 2140 can include physical units that selectively execute software instructions. 
Schrupp teaches at Paragraph 0051 that the method includes receiving a card creation command. Once a card creation command has been received, the data visualization tool may also receive a definition of a data set to be used in the card or dashboard. 
Schrupp teaches at Paragraph 0052 the data visualization tool may receive definitions of one or more sorting filtering features which can be defined by the user to allow viewers of the card or dashboard to filter data based on the data included in one or more columns within the visualization. 
Schrupp teaches at Paragraph 0068 that the user interface 1300 presents a filter addition screen 1302 that allows a user to name a filter and define a dataset and column to be filtered based on the selected filter. Schrupp teaches at Paragraph 0069 that the user interface 1400 depicts a dashboard having a plurality of data columns and a user may select a swap column option 1402 that can be activated by selecting a column. Schrupp teaches at Paragraph 0071-0074 that various additional user interfaces are useable by various users to define, navigate, and view drill-through visualizations using the data visualization tool…a drill-through operation refers to a circumstance in which a user selects a particular data visualization or dataset….upon selection of the drill-through tool 1502, a user interface 1500 is shown in which a user may be allowed to define a drill path for a particular card…an editing user may elect to change filters that are used in each of the cards associated with the drill path. Schrupp teaches at Paragraph 0032 that the columns of dataset represent a retail domain associated with the retail organization);
analyzing, by the computer, characteristics of visualizations within the business analytic application, wherein the visualizations represent data corresponding to the columns of the dataset used by the business analytic application, and wherein the characteristics comprise one or more of: layout, style, position, interactivity, and grouping (
Applicant’s specification discloses at FIG. 6 the business analytic application 600 and at FIG. 2 the business analytic application 220 including visualizations 222. 
Schrupp teaches at FIG. 1 the data visualization application 112 (the business analytic application) and at FIGS. 6-20 a data visualization tool in conjunction with business analytics via the business analytics dashboards, i.e., the user interface dashboards 600/800/1000-2000 of a data visualization tool. 
Schrupp teaches at Paragraph 0074 that an example drill through visualization sequence based on the defined sequence using the tool depicted in the user interface 1500 is seen in FIGS. 17-20 and at Paragraph 0076 that a sequence of user interfaces is shown that displays an example drill through sequence that may be defined using the user interfaces of FIGS. 15-16 and at Paragraph 0078 that by way of drill-through visualizations, an editing user may easily define navigation paths among the cards that they or others create to ensure other users have the ability to view data of interest. 
Schrupp teaches at Paragraph 0061 defining a card requires a user to select each of the selectable options to define parameters required to create a data visualization within a card and at Paragraph 0052 the data visualization tool may receive definitions of one or more sorting filtering features which can be defined by the user to allow viewers of the card or dashboard to filter data based on the data included in one or more columns within the visualization. 
Schrupp teaches at Paragraph 0068 that the user interface 1200 allows a user to define one or more data filters that can be applied to data within a dashboard….the user interface 1300 presents a filter addition screen 1302 that allows a user to name a filter and define a dataset and column to be filtered based on the selected filter. Schrupp teaches at Paragraph 0069 that the user interface 1400 depicts a dashboard having a plurality of data columns and a user may select a swap column option 1402 that can be activated by selecting a column. Schrupp teaches at Paragraph 0071-0074 that various additional user interfaces are useable by various users to define, navigate, and view drill-through visualizations using the data visualization tool…a drill-through operation refers to a circumstance in which a user selects a particular data visualization or dataset….upon selection of the drill-through tool 1502, a user interface 1500 is shown in which a user may be allowed to define a drill path for a particular card…an editing user may elect to change filters that are used in each of the cards associated with the drill path. Schrupp teaches at Paragraph 0032 that the columns of dataset represent a retail domain associated with the retail organization). 
Schrupp at FIGS. 13-20 suggests the claim limitation: 
generating, by the computer, ordered groups of visualizations corresponding to the business analytic application based on a result of analyzing the columns of the dataset used by the business analytic application and the characteristics of the visualizations of the business analytic application (Schrupp teaches at Paragraph 0074 that an example drill through visualization sequence based on the defined sequence using the tool depicted in the user interface 1500 is seen in FIGS. 17-20 and at Paragraph 0076 that a sequence of user interfaces is shown that displays an example drill through sequence that may be defined using the user interfaces of FIGS. 15-16 and at Paragraph 0078 that by way of drill-through visualizations, an editing user may easily define navigation paths among the cards that they or others create to ensure other users have the ability to view data of interest); 
generating, by the computer, a set of visualization paths corresponding to the business analytic application based on the ordered groups of visualizations (Schrupp teaches at Paragraph 0074 that an example drill through visualization sequence based on the defined sequence using the tool depicted in the user interface 1500 is seen in FIGS. 17-20 and at Paragraph 0076 that a sequence of user interfaces is shown that displays an example drill through sequence that may be defined using the user interfaces of FIGS. 15-16 and at Paragraph 0078 that by way of drill-through visualizations, an editing user may easily define navigation paths among the cards that they or others create to ensure other users have the ability to view data of interest); and 
ordering, by the computer, visualization paths in the set of visualization paths corresponding to the business analytic application to form the onboarding tour based on the result of analyzing the columns of the dataset used by the business analytic application and the characteristics of the visualizations of the business analytic application (Schrupp teaches at Paragraph 0074 that an example drill through visualization sequence based on the defined sequence using the tool depicted in the user interface 1500 is seen in FIGS. 17-20 and at Paragraph 0076 that a sequence of user interfaces is shown that displays an example drill through sequence that may be defined using the user interfaces of FIGS. 15-16 and at Paragraph 0078 that by way of drill-through visualizations, an editing user may easily define navigation paths among the cards that they or others create to ensure other users have the ability to view data of interest).

Blyumen teaches the claim limitation: 
analyzing, by the computer, characteristics of visualizations within the business analytic application, wherein the visualizations represent data corresponding to the columns of the dataset used by the business analytic application, and wherein the characteristics comprise one or more of: layout, style, position, interactivity, and grouping (Blyumen teaches at FIG. 5 and Paragraph 0088 that the page 505 can also include a number of controls for navigating or selecting different views, changing this view, setting or defining attributes of this or other views. Blyumen’s attributes of the interactive visualizations refer to the visualization type, graph position and the visualization layout (e.g., the state of the visualization 610 (pie-chart) is different from the state of the visualization 620 (bar chart) in FIGS. 6A-6B and the chart layout of the pie chart in the visualization 1005 of FIG. 10A is different from the chart layout of the pie chart in the visualization 1005 of FIG. 10B. The attributes of the visualizations are analyzed to determine the next visualization for navigation). 
Blyumen teaches at Paragraph 0006 determining a state of the selected interactive visualization and at Paragraph 0091 detecting based on said monitoring the interaction of the user with the selected interactive visualization (analyzing the interactivity of the visualizations)…the detected interaction can comprise a query, a navigation action from the user to navigate between views of the visualization. The action of the user and a current state of the selected interactive visualization can be captured and recorded as an inquiry history…..capturing the current state of the selected interactive visualization can comprise capturing one or more of a current view….one or more attributes (characteristics such as a graph type or a graph layout or a graph position) of the interactive visualization and/or current view. 
Blyumen teaches at Paragraph 0092 that each vertices of the graph can represent a state of the interactive visualizations saved in the inquiry histories and edges of the graph represent navigation between the states of the interactive visualizations saved in the inquiry histories. A state of the current selected interactive visualization can be determined 910. The state can include the current view and other attributes of the visualization. Blyumen teaches at Paragraph 0093 that when the view 1015 of the interactive visualization changes, the related content or recommendations (including the layout at FIGS. 10A-10B) presented in the sidebar 1020 can also change based on that new context (characteristics). Blyumen teaches at FIGS. 10A-10B and Paragraph 0093 providing recommendations of interactive visualizations based on collaborative filtering…The related Content sidebar 1010 can contextually recommend related views and visualizations based on the state of interactive visualization.
Blyumen teaches at Paragraph 0089 that analyzing multiple inquiry paths (analyzing interactivity because the paths represent the interactivity) and these similar or common paths can be used as a basis of recommending a next action to a user at a particular point along the path. Blyumen also teaches analyzing the visualization type and the visualization layout as shown in detail in FIGS. 10A-10B as the next view is chosen from the views in the Related Content sidebar 1010 which change as a function of the state of the view 1015 (the layout and visualization type in the current view 1005 are analyzed to provide a recommended view chosen from the views in the sidebar 1010). Blyumen teaches at Paragraph 0089 that the user has a choice of visualization type (style), e.g., bar chart, scatter plot etc. and of visualization layout and the users trace a path through this space they explore new results. 
Blyumen teaches at FIGS. 6A-6B, FIGS. 10A-10B and Paragraph 0089 analyzing the visual depiction of data and the interactivity of the visualizations to provide the ordered groups of visualizations with the connections 665-670-675-680-685-690-695 corresponding to the business analytic application based on a result of analyzing the columns (such as region, product, and time) of the dataset and the chart types (bar chart, scatter plot) of the visualizations where the vertices of the graph-based structure 600 can represent the visualization views and the edges can represent relationships between the visualization views, wherein the characteristics of visualizations comprise one or more of: layout, style, position, interactivity, grouping); 
generating, by the computer, ordered groups of visualizations corresponding to the business analytic application based on a result of analyzing the columns of the dataset used by the business analytic application and the characteristics of the visualizations of the business analytic application (Blyumen teaches at FIGS. 6A-6B and Paragraph 0089 the ordered groups of visualizations with the connections 665-670-675-680-685-690-695 corresponding to the business analytic application based on a result of analyzing the columns (such as region, product, and time) of the dataset and the chart types (bar chart, scatter plot) of the visualizations where the vertices of the graph-based structure 600 can represent the visualization views and the edges can represent relationships between the visualization views); 
generating, by the computer, a set of visualization paths corresponding to the business analytic application based on the ordered groups of visualizations (Blyumen teaches at FIGS. 6A-6B and Paragraph 0089 the ordered groups of visualizations with the connections 665-670-675-680-685-690-695 corresponding to the business analytic application based on a result of analyzing the columns (such as region, product, and time) of the dataset and the chart types (bar chart, scatter plot) of the visualizations where the vertices of the graph-based structure 600 can represent the visualization views and the edges can represent relationships between the visualization views); and 
ordering, by the computer, visualization paths in the set of visualization paths corresponding to the business analytic application to form the onboarding tour based on the result of analyzing the columns of the dataset used by the business analytic application and the characteristics of the visualizations of the business analytic application (Blyumen teaches at FIGS. 6A-6B and Paragraph 0089 the ordered groups of visualizations with the connections 665-670-675-680-685-690-695 corresponding to the business analytic application based on a result of analyzing the columns (such as region, product, and time) of the dataset and the chart types (bar chart, scatter plot) of the visualizations where the vertices of the graph-based structure 600 can represent the visualization views and the edges can represent relationships between the visualization views).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the drilling (navigation) sequence of the interactive visualization of Blyumen into Schrupp’s interactive visualization to have provided visualization exploration based on the generated graph. One of the ordinary skill in the art would have been motivated to have provided visualization paths for an interactive visualization.  
Re Claim 11: 
The claim 11 is in parallel with the claim 1 in the form of an apparatus claim. The claim 11 is subject to the same rationale of rejection as the claim 1. 

However, Schrupp and Blyumen further teach the claim limitation of a computer system for automatically generating an onboarding tour for a business analytic application corresponding to an entity (e.g., Schrupp FIGS. 1-3 and Paragraph 0032; Blyumen FIG. 4 and FIG. 6c), the computer system comprising: a bus system (the communication medium 2138 of Schrupp FIG. 21 including a PCI bus or AGP bus; the bus subsystem 302 of Blyumen FIG. 3 and Paragraph 0063-0064 or the network 110 of Blyumen FIGS. 1-3 and Paragraph 0029); a storage device connected to the bus system (e.g., the memory 2120 of Scrupp FIG. 21; storage subsystem 318 of Blyumen FIG. 3 and Paragraph 0063), wherein the storage device stores program instructions; and a processor connected to the bus system, wherein the processor executes the program instructions to [perform the method steps of the claim 1] (e.g., Schrupp FIG. 21 and Paragraph 0080-0083 that the memory 2120 can include the computer readable storage medium…The one or more processing units 2140 can include physical units that selectively execute software instructions; 
the processing unit 304 of Blyumen FIG. 3 and Paragraph 0065-0066 “processing unit 304 can execute a variety of programs in response to program code…some or all of the program code to be executed can be resident in processor 304 and/or in storage subsystem 318”). 
Re Claim 16: 

The claim 16 further recites a computer program product for automatically generating an onboarding tour for a business analytic application, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method. 
Schrupp and Blyumen further teach the claim limitation of a computer program product for automatically generating an onboarding tour for a business analytic application, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method (e.g., Schrupp FIG. 21 and Paragraph 0080-0083 that the memory 2120 can include the computer readable storage medium…The one or more processing units 2140 can include physical units that selectively execute software instructions; 
the processing unit 304 of Blyumen FIG. 3 and Paragraph 0065-0066 “processing unit 304 can execute a variety of programs in response to program code…some or all of the program code to be executed can be resident in processor 304 and/or in storage subsystem 318”). 

Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schrupp et al. US-PGPUB No. 2021/0224328 (hereinafter Schrupp) in view of Blyumen US-PGPUB No. 2015/0309714 (hereinafter Blyumen) and Blinn et al. US-PGPUB No. 2018/0107632 (hereinafter Blinn). 
Re Claim 2: 

Schrupp at least suggests the claim limitation generating, by the computer, a set of visual cues for each visualization path in the set of visualization paths corresponding to the business analytic application based on the result of analyzing the characteristics of the visualizations of the business analytic application and outputting, by the computer, the onboard tour for the business analytic application corresponding to the entity (
Schrupp teaches at Paragraph 0061 defining a card requires a user to select each of the selectable options to define parameters required to create a data visualization within a card and at Paragraph 0052 the data visualization tool may receive definitions of one or more sorting filtering features which can be defined by the user to allow viewers of the card or dashboard to filter data based on the data included in one or more columns within the visualization. 
Schrupp teaches at Paragraph 0068 that the user interface 1200 allows a user to define one or more data filters that can be applied to data within a dashboard….the user interface 1300 presents a filter addition screen 1302 that allows a user to name a filter and define a dataset and column to be filtered based on the selected filter. Schrupp teaches at Paragraph 0069 that the user interface 1400 depicts a dashboard having a plurality of data columns and a user may select a swap column option 1402 that can be activated by selecting a column. 
Schrupp teaches at Paragraph 0074 that an example drill through visualization sequence based on the defined sequence using the tool depicted in the user interface 1500 is seen in FIGS. 17-20 and at Paragraph 0076 that a sequence of user interfaces is shown that displays an example drill through sequence that may be defined using the user interfaces of FIGS. 15-16 and at Paragraph 0078 that by way of drill-through visualizations, an editing user may easily define navigation paths among the cards that they or others create to ensure other users have the ability to view data of interest. 
Schrupp teaches at Paragraph 0052 the data visualization tool may receive definitions of one or more sorting filtering features which can be defined by the user to allow viewers of the card or dashboard to filter data based on the data included in one or more columns within the visualization. 
Schrupp teaches at Paragraph 0068 that the user interface 1300 presents a filter addition screen 1302 that allows a user to name a filter and define a dataset and column to be filtered based on the selected filter. Schrupp teaches at Paragraph 0069 that the user interface 1400 depicts a dashboard having a plurality of data columns and a user may select a swap column option 1402 that can be activated by selecting a column. Schrupp teaches at Paragraph 0071-0074 that various additional user interfaces are useable by various users to define, navigate, and view drill-through visualizations using the data visualization tool…a drill-through operation refers to a circumstance in which a user selects a particular data visualization or dataset….upon selection of the drill-through tool 1502, a user interface 1500 is shown in which a user may be allowed to define a drill path for a particular card…an editing user may elect to change filters that are used in each of the cards associated with the drill path. Schrupp teaches at Paragraph 0032 that the columns of dataset represent a retail domain associated with the retail organization). 
Blyumen implicitly teaches the claim limitation that generating, by the computer, a set of visual cues for each visualization path in the set of visualization paths corresponding to the business analytic application based on the result of analyzing the characteristics of the visualizations of the business analytic application and outputting, by the computer, the onboard tour for the business analytic application corresponding to the entity (Blyumen teaches at Paragraph 0087 the recommendation to the user can comprise a suggested next action….each vertices of the graph can represent a state of the interactive visualizations saved in the inquiry histories 435 and edges of the graph represent navigation between the states of the interactive visualizations saved in the inquiry histories 435 and at FIG. 5 and Paragraph 0088 that the page 505 can also include a number of controls or other elements 515, 520, 525, 530 and 535 for navigating or selecting different views. 
Blyumen teaches at FIGS. 6A-6B and Paragraph 0089 the ordered groups of visualizations with the connections 665-670-675-680-685-690-695 corresponding to the business analytic application based on a result of analyzing the columns (such as region, product, and time) of the dataset and the chart types (bar chart, scatter plot) of the visualizations where the vertices of the graph-based structure 600 can represent the visualization views and the edges can represent relationships between the visualization views). 
Blinn explicitly teaches the claim limitation that generating, by the computer, a set of visual cues for each visualization path in the set of visualization paths corresponding to the business analytic application based on the result of analyzing the characteristics of the visualizations of the business analytic application and outputting, by the computer, the onboard 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Blinn’s visual cues into Blyumen and Schrupp’s sequence of navigation graph of visualization panels/views to have allowed the manual navigation of the visualization panels/views using the visual cues. One of the ordinary skill in the art would have been motivated to have provided visual cues allowing the navigation to the respective visualization panels/views. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the processor further executes the program instructions to: generate a set of visual cues for each visualization path in the set of visualization paths corresponding to the business analytic application based on the result of analyzing the characteristics of the visualizations of the business analytic application and output the onboard tour for the business analytic application corresponding to the entity. 
The claim 12 is in parallel with the claim 2 in the form of an apparatus claim. The claim 12 is subject to the same rationale of rejection as the claim 2.  
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that generating, by the computer, a set of visual cues for each visualization path in the set of visualization paths corresponding to the business analytic application based on the result of analyzing the characteristics of the visualizations of the 
The claim 17 is in parallel with the claim 2 in the form of a computer program product claim. The claim 17 is subject to the same rationale of rejection as the claim 2. 

Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schrupp et al. US-PGPUB No. 2021/0224328 (hereinafter Schrupp)in view of Blyumen US-PGPUB No. 2015/0309714 (hereinafter Blyumen). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that identifying, by the computer, a set of columns in the dataset that is used by the business analytic application in the visualizations of the business analytic application and filtering out, by the computer, those columns not used by the business analytic application in the visualizations of the business analytic application; performing, by the computer, lexical analysis and concept classification of the set of columns in the dataset that is used in visualizations of the business analytic application; determining, by the computer, columns of interest in the set of columns in the dataset that is used by the business application based on predefined criteria; determining, by the computer, related columns in the set of columns in the dataset that is used by the business analytic application based on one column having a relationship with another column in the set of columns in the dataset that is used by the business analytic application; and determining, by the computer, influencing columns in the set of columns in the dataset that is used by the business analytic application based on one column 
Schrupp teaches the claim limitation that identifying, by the computer, a set of columns in the dataset that is used by the business analytic application in the visualizations of the business analytic application and filtering out, by the computer, those columns not used by the business analytic application in the visualizations of the business analytic application (Schrupp teaches at Paragraph 0061 defining a card requires a user to select each of the selectable options to define parameters required to create a data visualization within a card and at Paragraph 0052 the data visualization tool may receive definitions of one or more sorting filtering features which can be defined by the user to allow viewers of the card or dashboard to filter data based on the data included in one or more columns within the visualization. 
Schrupp teaches at Paragraph 0068 that the user interface 1200 allows a user to define one or more data filters that can be applied to data within a dashboard….the user interface 1300 presents a filter addition screen 1302 that allows a user to name a filter and define a dataset and column to be filtered based on the selected filter. Schrupp teaches at Paragraph 0069 that the user interface 1400 depicts a dashboard having a plurality of data columns and a user may select a swap column option 1402 that can be activated by selecting a column); performing, by the computer, lexical analysis and concept classification of the set of columns in the dataset that is used in visualizations of the business analytic application (Schrupp teaches at Paragraph 0069 that the user interface 1400 depicts a dashboard having a plurality of data columns and a user may select a swap column option 1402 that can be activated by selecting a column); determining, by the computer, columns of interest in the set of columns in the dataset that is used by the business application based on predefined criteria (Schrupp teaches at Paragraph 0069 that the user interface 1400 depicts a dashboard having a plurality of data columns and a user may select a swap column option 1402 that can be activated by selecting a column); determining, by the computer, related columns in the set of columns in the dataset that is used by the business analytic application based on one column having a relationship with another column in the set of columns in the dataset that is used by the business analytic application; and determining, by the computer, influencing columns in the set of columns in the dataset that is used by the business analytic application based on one column having an influence on another column in the set of columns in the dataset that is used by the business analytic application (
Schrupp teaches at Paragraph 0074 that an example drill through visualization sequence based on the defined sequence using the tool depicted in the user interface 1500 is seen in FIGS. 17-20 and at Paragraph 0076 that a sequence of user interfaces is shown that displays an example drill through sequence that may be defined using the user interfaces of FIGS. 15-16 and at Paragraph 0078 that by way of drill-through visualizations, an editing user may easily define navigation paths among the cards that they or others create to ensure other users have the ability to view data of interest. 
Schrupp teaches at Paragraph 0052 the data visualization tool may receive definitions of one or more sorting filtering features which can be defined by the user to allow viewers of the card or dashboard to filter data based on the data included in one or more columns within the visualization. 
Schrupp teaches at Paragraph 0068 that the user interface 1300 presents a filter addition screen 1302 that allows a user to name a filter and define a dataset and column to be filtered based on the selected filter. Schrupp teaches at Paragraph 0069 that the user interface 1400 depicts a dashboard having a plurality of data columns and a user may select a swap column option 1402 that can be activated by selecting a column. Schrupp teaches at Paragraph 0071-0074 that various additional user interfaces are useable by various users to define, navigate, and view drill-through visualizations using the data visualization tool…a drill-through operation refers to a circumstance in which a user selects a particular data visualization or dataset….upon selection of the drill-through tool 1502, a user interface 1500 is shown in which a user may be allowed to define a drill path for a particular card…an editing user may elect to change filters that are used in each of the cards associated with the drill path. Schrupp teaches at Paragraph 0032 that the columns of dataset represent a retail domain associated with the retail organization). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the processor further executes the program instructions to: identify a set of columns in the dataset that is used by the business analytic application in the visualizations of the business analytic application and filtering out, by the computer, those columns not used by the business analytic application in the visualizations of the business analytic application; 
perform lexical analysis and concept classification of the set of columns in the dataset that is used in visualizations of the business analytic application; 
determine columns of interest in the set of columns in the dataset that is used by the business analytic application based on predefined criteria; 
determine related columns in the set of columns in the dataset that is used by the business analytic application based on one column having a relationship with another column in the set of columns in the dataset that is used by the business analytic application; and 

The claim 13 is in parallel with the claim 3 in the form of an apparatus claim. The claim 13 is subject to the same rationale of rejection as the claim 3. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that identifying, by the computer, a set of columns in the dataset that is used by the business analytic application in the visualizations of the business analytic application and filtering out, by the computer, those columns not used by the business analytic application in the visualizations of the business analytic application; 
performing, by the computer, lexical analysis and concept classification of the set of columns in the dataset that is used in visualizations of the business analytic application; 
determining, by the computer, columns of interest in the set of columns in the dataset that is used by the business analytic application based on predefined criteria; 
determining, by the computer, related columns in the set of columns in the dataset that is used by the business analytic application based on one column having a relationship with another column in the set of columns in the dataset that is used by the business analytic application; and 
determining, by the computer, influencing columns in the set of columns in the dataset that is used by the business analytic application based on one column having an influence on another column in the set of columns in the dataset that is used by the business analytic application. 
. 

Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schrupp et al. US-PGPUB No. 2021/0224328 (hereinafter Schrupp) in view of Blyumen US-PGPUB No. 2015/0309714 (hereinafter Blyumen) and Blinn et al. US-PGPUB No. 2018/0107632 (hereinafter Blinn). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining, by the computer, those visualizations of the business analytic application that are included in an explicit visual layout group; determining, by the computer, those visualizations of the business analytic application that are included in an implicit visual layout group sharing similar visual and layout characteristics; determining, by the computer, those visualizations of the business analytic application that are included in a same connection group when an action synchronizes across all visualizations in that same connection group; and determining, by the computer, those visualizations of the business analytic application that are included in a same drill-through sequence where activation of one visualization in that same drill-through sequence navigates to a next visualization in that same drill-through sequence.
Schrupp at least suggests the claim limitation that determining, by the computer, those visualizations of the business analytic application that are included in an explicit visual layout group; determining, by the computer, those visualizations of the business analytic application that are included in an implicit visual layout group sharing similar visual and layout 
Schrupp teaches at Paragraph 0074 that an example drill through visualization sequence based on the defined sequence using the tool depicted in the user interface 1500 is seen in FIGS. 17-20 and at Paragraph 0076 that a sequence of user interfaces is shown that displays an example drill through sequence that may be defined using the user interfaces of FIGS. 15-16 and at Paragraph 0078 that by way of drill-through visualizations, an editing user may easily define navigation paths among the cards that they or others create to ensure other users have the ability to view data of interest. 
Schrupp teaches at Paragraph 0052 the data visualization tool may receive definitions of one or more sorting filtering features which can be defined by the user to allow viewers of the card or dashboard to filter data based on the data included in one or more columns within the visualization. 
Schrupp teaches at Paragraph 0068 that the user interface 1300 presents a filter addition screen 1302 that allows a user to name a filter and define a dataset and column to be filtered based on the selected filter. Schrupp teaches at Paragraph 0069 that the user interface 1400 depicts a dashboard having a plurality of data columns and a user may select a swap column option 1402 that can be activated by selecting a column. Schrupp teaches at Paragraph 0071-0074 that various additional user interfaces are useable by various users to define, navigate, and view drill-through visualizations using the data visualization tool…a drill-through operation refers to a circumstance in which a user selects a particular data visualization or dataset….upon selection of the drill-through tool 1502, a user interface 1500 is shown in which a user may be allowed to define a drill path for a particular card…an editing user may elect to change filters that are used in each of the cards associated with the drill path. Schrupp teaches at Paragraph 0032 that the columns of dataset represent a retail domain associated with the retail organization). 
Blyumen implicitly teaches the claim limitation that determining, by the computer, those visualizations of the business analytic application that are included in an explicit visual layout group (e.g., Blyumen teaches at Paragraph 0093 that the related content sidebar 1010 can contextually recommend relative views and visualizations based on the state of interactive visualization and when the view 1015 of the interactive visualization changes, the related content or recommendations presented in the sidebar 1020 can also change based on that new context); determining, by the computer, those visualizations of the business analytic application that are included in an implicit visual layout group sharing similar visual and layout characteristics (Blyumen shows at FIG. 10A-10B determining those visualizations that are included in an implicit visual layout group sharing similar visual and layout characteristics); determining, by the computer, those visualizations of the business analytic application that are included in a same connection group when an action synchronizes across all visualizations in that same connection group (Blyumen teaches at FIG. 6c and Paragraph 0093 that the related content sidebar 1010 can contextually recommend relative views and visualizations based on the state of interactive visualization and when the view 1015 of the interactive visualization changes, the related content or recommendations presented in the sidebar 1020 can also change based on that new context); Blyumen teaches at FIG. 6c and Paragraph 0093 that the related content sidebar 1010 can contextually recommend relative views and visualizations based on the state of interactive visualization and when the view 1015 of the interactive visualization changes, the related content or recommendations presented in the sidebar 1020 can also change based on that new context).
Blinn teaches claim limitation that determining, by the computer, those visualizations of the business analytic application that are included in an explicit visual layout group (Blinn teaches at FIG. 4 and at Paragraph 0065 those visualizations 406 and 410 are included in an explicit two-panel layout group); determining, by the computer, those visualizations of the business analytic application that are included in an implicit visual layout group sharing similar visual and layout characteristics (Blinn teaches at FIG. 4 that those visualizations 404, 414, 416 and 418 are included in an implicit one-panel group sharing similar visual and layout characteristics); determining, by the computer, those visualizations of the business analytic application that are included in a same connection group when an action synchronizes across all visualizations in that same connection group (Blinn teaches at FIG. 4 the visualization 404, 406 and 408 and 418 are included in the same connection group 422A-422B-422C); and determining, by the computer, those visualizations of the business analytic application that are included in a same drill-through sequence where activation of one visualization in that same drill-through sequence navigates to a next visualization in that same drill-through sequence (Blinn teaches at FIG. 4 those visualizations 404, 406, 408 and 418 are included in a same drill-through sequence 422A-422B-422C where activation of one visualization 406 in the same drill-through sequence navigates to a next visualization 408 in the same drill-through sequence).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Blinn’s drill-through sequence into Blyumen and Schrupp’s sequence of navigation graph of visualization panels/views to have allowed the manual navigation of the visualization panels/views to have provided different visual layout associated with the visualization panels/views within the drill-through sequence. One of the ordinary skill in the art would have been motivated to have provided visual layout groups associated with a particular drill-through sequence. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the processor further executes the program instructions to: determine those visualizations of the business analytic application that are included in an explicit visual layout group; determine those visualizations of the business analytic application that are included in an implicit visual layout group sharing similar visual and layout characteristics; determine those visualizations of the business analytic application that are included in a same connection group when an action synchronizes across all visualizations in that same connection group; and determine those visualizations of the business analytic application that are included in a same drill-through sequence where activation of one visualization in that same drill-through sequence navigates to a next visualization in that same drill-through sequence. 
The claim 14 is in parallel with the claim 4 in the form of an apparatus claim. The claim 14 is subject to the same rationale of rejection as the claim 4.  
Re Claim 19: 

The claim 19 is in parallel with the claim 4 in the form of a computer program product claim. The claim 19 is subject to the same rationale of rejection as the claim 4. 

Claims 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schrupp et al. US-PGPUB No. 2021/0224328 (hereinafter Schrupp) in view of Blyumen US-PGPUB No. 2015/0309714 (hereinafter Blyumen) and Blinn et al. US-PGPUB No. 2018/0107632 (hereinafter Blinn). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that extracting, by the computer, text corresponding to the determined visualizations of the business analytic application; performing, by the computer, a lexical analysis of the text corresponding to the determined visualizations of the business analytic 
Blyumen teaches at FIGS. 10A-10B and Paragraph 0093 the claim limitation that extracting, by the computer, text corresponding to the determined visualizations of the business analytic application; performing, by the computer, a lexical analysis of the text corresponding to the determined visualizations of the business analytic application; and determining, by the computer, ontological concepts corresponding to the determined visualizations of the business analytic application as at least one of individually and as a group of visualizations based on the lexical analysis of the text (Blyumen teaches at Paragraph 0093 that the related content sidebar 1010 can contextually recommend relative views and visualizations based on the state of interactive visualization and when the view 1015 of the interactive visualization changes, the related content or recommendations presented in the sidebar 1020 can also change based on that new context). 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 14 except additional claim limitation that the processor further executes the program instructions to: extract text corresponding to the determined visualizations of the business analytic application; perform a lexical analysis of the text corresponding to the determined visualizations of the business analytic application; and determine ontological concepts corresponding to the determined visualizations of the business analytic application as at least one of individually and as a group of visualizations based on the lexical analysis of the text. 

Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that extracting, by the computer, text corresponding to the determined visualizations of the business analytic application; performing, by the computer, a lexical analysis of the text corresponding to the determined visualizations of the business analytic application; and determining, by the computer, ontological concepts corresponding to the determined visualizations of the business analytic application as at least one of individually and as a group of visualizations based on the lexical analysis of the text. 
The claim 20 is in parallel with the claim 5 in the form of a computer program product claim. The claim 20 is subject to the same rationale of rejection as the claim 5.  

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schrupp et al. US-PGPUB No. 2021/0224328 (hereinafter Schrupp) in view of Blyumen US-PGPUB No. 2015/0309714 (hereinafter Blyumen); Basson et al. US-PGPUB No. 2016/0124909 (hereinafter Basson); Amijee US-PGPUB No. 2014/0282013 (hereinafter Amijee) and Spirer US-PGPUB No. 2015/0177964 (hereinafter Spirer). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of assigning, by the computer, relationship scores to the visualizations of the business analytic application based on the result of analyzing the characteristics of visualizations of the business analytic application. 
Blyumen teaches at FIG. 6B that the relationship scores for the paths/edges 665/670/675/680/685/690 taken between the visualization views are higher than other edges and at Paragraph 0089 that these similar or common paths can be used as a basis of recommending a next action to a user at a particular point along the path, for example at a particular vertices 640, a path 665 to a next vertices 605 can be offered as a recommended next action. Recommended path provides higher relationship scores than other paths. It is noted that the next visualization being displayed in the sequence has a higher relationship score to the current visualization in the visualization sequence).   
Basson in view of Amijee/Spirer teaches the claim limitation of assigning, by the computer, relationship scores to the visualizations of the business analytic application based on the result of analyzing the characteristics of visualizations of the business analytic application (Basson teaches at Paragraph 0037 assembling a new presentation by initially including all the highest priority elements and Amijee teaches at Paragraph 0082-0084 a presenter will embark upon the most logically appropriate story path, but may skip among any of the pages in story paths A, B and C of slide objects…linking means 42 for creating story paths. Spirer teaches at Paragraph 0097 that the creation module 320 receives a slide presentation order from the user specifying the order the slides should be presented by the slide module 202. It is noted that the next visualization being displayed in the sequence has a higher relationship score to the current visualization in the visualization sequence).  


Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation of adjusting, by the computer, the relationship scores of the visualizations based on the result of analyzing the set of columns in the dataset that is used by the business analytic application.
Blyumen further teaches the claim limitation of adjusting, by the computer, the relationship scores of the visualizations based on the result of analyzing the set of columns in the dataset that is used by the business analytic application (Blyumen teaches at FIG. 6c and Paragraph 0093 that the related content sidebar 1010 can contextually recommend relative views and visualizations based on the state of interactive visualization and when the view 1015 of the interactive visualization changes, the related content or recommendations presented in the sidebar 1020 can also change based on that new context. 
Blyumen teaches at FIGS. 6A-6B and Paragraph 0089 the ordered groups of visualizations with the connections 665-670-675-680-685-690-695 corresponding to the business analytic application based on a result of analyzing the columns (such as region, product, and time) of the dataset and the chart types (bar chart, scatter plot) of the visualizations where the vertices of the graph-based structure 600 can represent the visualization views and the edges can represent relationships between the visualization views. 
Blyumen teaches at FIG. 6B that the relationship scores for the paths/edges 665/670/675/680/685/690 taken between the visualization views are higher than other edges and at Paragraph 0089 that these similar or common paths can be used as a basis of recommending a next action to a user at a particular point along the path, for example at a particular vertices 640, a path 665 to a next vertices 605 can be offered as a recommended next action. Recommended path provides higher relationship scores than other paths). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation of placing, by the computer, the visualizations into groups of visualizations according to corresponding values of the relationship scores.
Blyumen further teaches the claim limitation of placing, by the computer, the visualizations into groups of visualizations according to corresponding values of the relationship scores (Blyumen teaches at FIG. 6c and Paragraph 0093 that the related content sidebar 1010 can contextually recommend relative views and visualizations based on the state of interactive visualization and when the view 1015 of the interactive visualization changes, the related content or recommendations presented in the sidebar 1020 can also change based on that new context. 
Blyumen teaches at FIGS. 6A-6B and Paragraph 0089 the ordered groups of visualizations with the connections 665-670-675-680-685-690-695 corresponding to the business analytic application based on a result of analyzing the columns (such as region, product, and time) of the dataset and the chart types (bar chart, scatter plot) of the visualizations where the vertices of the graph-based structure 600 can represent the visualization views and the edges can represent relationships between the visualization views. 
Blyumen teaches at FIG. 6B that the relationship scores for the paths/edges 665/670/675/680/685/690 taken between the visualization views are higher than other edges and at Paragraph 0089 that these similar or common paths can be used as a basis of recommending a next action to a user at a particular point along the path, for example at a particular vertices 640, a path 665 to a next vertices 605 can be offered as a recommended next action. Recommended path provides higher relationship scores than other paths). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation of ordering, by the computer, each visualization in each respective group of visualizations based on the result of analyzing the characteristics of the visualizations of the business analytic application.
Schrupp at least suggests the claim limitation of ordering, by the computer, each visualization in each respective group of visualizations based on the result of analyzing the characteristics of the visualizations of the business analytic application (
Applicant’s specification discloses at FIG. 6 the business analytic application 600 and at FIG. 2 the business analytic application 220 including visualizations 222. 
Schrupp teaches at FIG. 1 the data visualization application 112 (the business analytic application) and at FIGS. 6-20 a data visualization tool in conjunction with business analytics via the business analytics dashboards, i.e., the user interface dashboards 600/800/1000-2000 of a data visualization tool. 
Schrupp teaches at Paragraph 0074 that an example drill through visualization sequence based on the defined sequence using the tool depicted in the user interface 1500 is seen in FIGS. 17-20 and at Paragraph 0076 that a sequence of user interfaces is shown that displays an example drill through sequence that may be defined using the user interfaces of FIGS. 15-16 and at Paragraph 0078 that by way of drill-through visualizations, an editing user may easily define navigation paths among the cards that they or others create to ensure other users have the ability to view data of interest. 
Schrupp teaches at Paragraph 0061 defining a card requires a user to select each of the selectable options to define parameters required to create a data visualization within a card and at Paragraph 0052 the data visualization tool may receive definitions of one or more sorting filtering features which can be defined by the user to allow viewers of the card or dashboard to filter data based on the data included in one or more columns within the visualization. 
Schrupp teaches at Paragraph 0068 that the user interface 1200 allows a user to define one or more data filters that can be applied to data within a dashboard….the user interface 1300 presents a filter addition screen 1302 that allows a user to name a filter and define a dataset and column to be filtered based on the selected filter. Schrupp teaches at Paragraph 0069 that the user interface 1400 depicts a dashboard having a plurality of data columns and a user may select a swap column option 1402 that can be activated by selecting a column. Schrupp teaches at Paragraph 0071-0074 that various additional user interfaces are useable by various users to define, navigate, and view drill-through visualizations using the data visualization tool…a drill-through operation refers to a circumstance in which a user selects a particular data visualization or dataset….upon selection of the drill-through tool 1502, a user interface 1500 is shown in which a user may be allowed to define a drill path for a particular card…an editing user may elect to change filters that are used in each of the cards associated with the drill path. Schrupp teaches at Paragraph 0032 that the columns of dataset represent a retail domain associated with the retail organization). 
Blyumen further teaches the claim limitation of ordering, by the computer, each visualization in each respective group of visualizations based on the result of analyzing the characteristics of the visualizations of the business analytic application (Blyumen teaches at FIG. 6c and Paragraph 0093 that the related content sidebar 1010 can contextually recommend relative views and visualizations based on the state of interactive visualization and when the view 1015 of the interactive visualization changes, the related content or recommendations presented in the sidebar 1020 can also change based on that new context. 
Blyumen teaches at FIGS. 6A-6B and Paragraph 0089 the ordered groups of visualizations with the connections 665-670-675-680-685-690-695 corresponding to the business analytic application based on a result of analyzing the columns (such as region, product, and time) of the dataset and the chart types (bar chart, scatter plot) of the visualizations where the vertices of the graph-based structure 600 can represent the visualization views and the edges can represent relationships between the visualization views. 
Blyumen teaches at FIG. 6B that the relationship scores for the paths/edges 665/670/675/680/685/690 taken between the visualization views are higher than other edges and at Paragraph 0089 that these similar or common paths can be used as a basis of recommending a next action to a user at a particular point along the path, for example at a particular vertices 640, a path 665 to a next vertices 605 can be offered as a recommended next action. Recommended path provides higher relationship scores than other paths). 

Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 9 except additional claim limitation of reordering, by the computer, visualizations in each respective group of visualizations to form the ordered groups of visualizations based on the result of analyzing the set of columns in the dataset that is used by the business analytic application.
Schrupp at least suggests the claim limitation of reordering, by the computer, visualizations in each respective group of visualizations to form the ordered groups of visualizations based on the result of analyzing the set of columns in the dataset that is used by the business analytic application (
Applicant’s specification discloses at FIG. 6 the business analytic application 600 and at FIG. 2 the business analytic application 220 including visualizations 222. 
Schrupp teaches at FIG. 1 the data visualization application 112 (the business analytic application) and at FIGS. 6-20 a data visualization tool in conjunction with business analytics via the business analytics dashboards, i.e., the user interface dashboards 600/800/1000-2000 of a data visualization tool. 
Schrupp teaches at Paragraph 0074 that an example drill through visualization sequence based on the defined sequence using the tool depicted in the user interface 1500 is seen in FIGS. 17-20 and at Paragraph 0076 that a sequence of user interfaces is shown that displays an example drill through sequence that may be defined using the user interfaces of FIGS. 15-16 and at Paragraph 0078 that by way of drill-through visualizations, an editing user may easily define navigation paths among the cards that they or others create to ensure other users have the ability to view data of interest. 
Schrupp teaches at Paragraph 0061 defining a card requires a user to select each of the selectable options to define parameters required to create a data visualization within a card and at Paragraph 0052 the data visualization tool may receive definitions of one or more sorting filtering features which can be defined by the user to allow viewers of the card or dashboard to filter data based on the data included in one or more columns within the visualization. 
Schrupp teaches at Paragraph 0068 that the user interface 1200 allows a user to define one or more data filters that can be applied to data within a dashboard….the user interface 1300 presents a filter addition screen 1302 that allows a user to name a filter and define a dataset and column to be filtered based on the selected filter. Schrupp teaches at Paragraph 0069 that the user interface 1400 depicts a dashboard having a plurality of data columns and a user may select a swap column option 1402 that can be activated by selecting a column. Schrupp teaches at Paragraph 0071-0074 that various additional user interfaces are useable by various users to define, navigate, and view drill-through visualizations using the data visualization tool…a drill-through operation refers to a circumstance in which a user selects a particular data visualization or dataset….upon selection of the drill-through tool 1502, a user interface 1500 is shown in which a user may be allowed to define a drill path for a particular card…an editing user may elect to change filters that are used in each of the cards associated with the drill path. Schrupp teaches at Paragraph 0032 that the columns of dataset represent a retail domain associated with the retail organization). 
Blyumen further teaches the claim limitation of reordering, by the computer, visualizations in each respective group of visualizations to form the ordered groups of visualizations based on the result of analyzing the set of columns in the dataset that is used by the business analytic application (Blyumen teaches at FIG. 6c and Paragraph 0093 that the related content sidebar 1010 can contextually recommend relative views and visualizations based on the state of interactive visualization and when the view 1015 of the interactive visualization changes, the related content or recommendations presented in the sidebar 1020 can also change based on that new context. 
Blyumen teaches at Paragraph 0084 that views selected, functions performed, navigation between views by various users to build a set of inquiry histories….the recommender module 430 can assist the user in navigating across visualizations…can be expanded into recommending paths of inquiry based on patterns of inquiry represented in the inquiry histories 435. 
Blyumen teaches at FIGS. 6A-6B and Paragraph 0089 the ordered groups of visualizations with the connections 665-670-675-680-685-690-695 corresponding to the business analytic application based on a result of analyzing the columns (such as region, product, and time) of the dataset and the chart types (bar chart, scatter plot) of the visualizations where the vertices of the graph-based structure 600 can represent the visualization views and the edges can represent relationships between the visualization views. 
Blyumen teaches at FIG. 6B that the relationship scores for the paths/edges 665/670/675/680/685/690 taken between the visualization views are higher than other edges and at Paragraph 0089 that these similar or common paths can be used as a basis of recommending a next action to a user at a particular point along the path, for example at a particular vertices 640, a path 665 to a next vertices 605 can be offered as a recommended next action. Recommended path provides higher relationship scores than other paths).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613